DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-4 are rejected under 35 U.S.C. 102(a) as being anticipated by DiCorpo (US 2021/0368288).
Regarding claim 3, Di Corpo teaches a wireless network (fig. 1, [0073]) comprising: a communication link to a UE, User Equipment (i.e., the system 10 includes a server/enterprise platform 12 which communicates with a plurality of customer devices 18, a plurality of employee devices 16, and a plurality of administrator devices 14 via a network 20. The server/enterprise platform 12 also communicates with a plurality of facility devices 22 [0074]); b. a memory device configured to store a database, the database being accessible to authorized UEs, the data base (i.e., server/facility/enterprise 12 stores information in storage device [0081] the database can be connected local to server, remote, or a cloud providing user information to match user with contact in a geofence of the facility [0023], [0028], [0091], [0098] [0157]-[0158]) comprising: enterprise identifier information (i.e., information identifying facility [0080]); enterprise geofence information (geofence identifier [0103]); enterprise deployment information ([0086]); site information (facility/store information [0080]).
Regarding claim 4, Di Corpo further teaches the enterprise identifier information is associated with a corresponding enterprise network and comprises: CBRS-I (Citizen Band Radio Service Identifier) (i.e., for transmitting and receiving indoor map environment [0012], [0014], [0020]); an enterprise identifier that is unique to the corresponding enterprise network (i.e., system 10 may be a computer owned network that interconnects a plurality of devices to monitor his business such an airport [0073]-[0074], store/business identifier [0080], [0082]-[008]); an enterprise name assigned to the corresponding enterprise network (i.e., an employee can be assigned to a specific lounge in an airport, such as a First class U.S. travel lounge, an Executive lounge [0083]); and a geofence flag indicative of whether there is an active geofence associated with the corresponding enterprise network (i.e., the geofence can allow an administrator of the airport to set up triggers so that when the device enters and/or exits the boundaries for a lounge defined by the administrator, an alert is generated by the system and sent to the administrator or to the proper authorities [0055], [0062], [0095], [0096]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Di Corpo (US 2021/0368288) in view of Li et al. (US 2021/0195367) further in view of Link, II (US 2017/0332273).
Regarding claim 5, Di Corpo further teaches the enterprise geofencing information comprises: a geofence ID (identifier of the geofence [0103]); a number indicating how many sites are present in the corresponding enterprise network (i.e., a number of lounges wherein an employee can be assigned to a specific lounge in an airport, such as a First class U.S. travel lounge, an Executive lounge [0083]).
Di Corpo does not specifically teaches at least one parameter indicating a geofence shape associated with sites within the corresponding enterprise network; a number indicating how may sets of deployment information are present within the database. 
However, the preceding limitation is known in the art of communications. Li teaches the deployment component 118 may be configured to deploy the at least one set of safety geofence zones and the at least one set of dynamic geofence zones. Deploying geofence zones may include selecting the number of geofence zones in each set of geofence zones and the size of each geofence zone. The number and size of geofence zones may be based on the geographical location… The number and size of geofence zones may be reduced over time (e.g. after 3 months) if the area is determined to be safe.. The number and size of geofence zones may be changed based on data analysis. For example, geofence zones may be based on studies, driver surveys, and criminal activity. at least one dynamic geofence zone of the at least one set of dynamic geofence zones may be deployed at an address associated with a rider… Dynamic geofence zones may be centered around addresses (e.g., home, business, bar) ([0031], [0040]-[0042]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Li within the system of Di Corpo in order to dynamically adjust the size of geofence and to monitor when a device is within the geofence.
Di Corpo in view of Li does not specifically teach a number indicating how many MNO coverage areas are present within the corresponding enterprise network.
However, the preceding limitation is known in the art of communications. Link teaches a subscriber record for a user equipment device 14 in HSS 38 typically includes a reference list of authorized visited MNOs in a PLMN list. When a user equipment device 14 is initially and originally placed into service (or if re-placed into service after maintenance activities, repair, swapping from a different vehicle than vehicle 16, or the like) and is associated with PAM 12, anchor network 6 may be configured to include information associated with local networks 8 that may be potential local networks that may cooperate with PAM 12 (but have not yet been selected by a user) to facilitate high bandwidth data traffic flows from endpoints of the local networks ([0111]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Link within the system of Di Corpo in view of Li in order to analyze and manage traffic between a single device and multiple content providers in an environment having a plurality of wireless networks.
Regarding claim 6, Di Corpo in view of Li further in view of Link teaches all the limitations above. Link further teaches the enterprise deployment information comprises a set of deployment information, each set of deployment information associated with a corresponding site within the corresponding enterprise network, each set of deployment information comprising: a unique BS/AP identifiers for each BS/AP within the corresponding site ([0094]); b. a list of MNO PLMN IDs (mobile network operator Public Land Mobile Network identifiers) ([0111]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Link within the system of Di Corpo in view of Li in order to analyze and manage traffic between a single device and multiple content providers in an environment having a plurality of wireless networks.
Regarding claim 7, Di Corpo in view of Li further in view of Link teaches all the limitations above. Link further teaches the list of MNO PLMN IDs indicate which MNO PLMNs are supported by the corresponding enterprise network ([0111]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Link within the system of Di Corpo in view of Li in order to analyze and manage traffic between a single device and multiple content providers in an environment having a plurality of wireless networks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643